DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 12/09/2020.
Claims 1, 6, 8-9, and 11-12 have been amended.
Objection to claim 12 is withdrawn in view of applicant’s amendment.
The 35 U.S.C. 112 second paragraph rejection to claims 6 and 9 is withdrawn in view of the Applicant’s amendment. 
Claims 1-4, 6, 8-9 and 11-12 are allowed, and re-numbered as 1-9.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Seth Weinfeld (Reg#:50,929) on 3/11/2021 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claim 6:
6.	(Currently Amended) The non-transitory recording medium according to claim 1, 
wherein the mobile terminal has a user interface through which a user input is received, 

wherein the instructions cause, when executed by the controller, to execute selecting one of the plurality of image processing devices through the user interface, and 
wherein, when the one of the plurality of image processing devices has been selected, the first version information and the second version information are received even if the first repeating period has not elapsed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Jung (Jung et al., US2011/0239208A1) discloses the limitation about a non-transitory computer-readable recording medium storing instructions controlling operation of a mobile terminal having a controller, a storage, a display and a communication interface configured to communicate with an image processing device and a server, the server storing first version information concerning a version of a firmware of the image processing device for update, the mobile terminal  being configured to transmit an instruction concerning image processing to the image processing device through the communication interface, the instructions cause, when executed by the controller, the mobile terminal to execute: periodically repeating first execution at an elapse of a first repeating period with accessing the server and periodically repeating a second execution at an elapse of a second repeating period without accessing the server on condition that update information is displayed, the update information indicating that the 
Jung discloses the first period, but does not explicitly the first period being longer than the second period. 

Ruster (US 2013/0227540A1) discloses limitation about determining whether the firmware currently installed in the image processing device is a newer version with respect to a version represented by the second version information stored in the storage based on one of the first version information and the second version information stored in the storage, and the current version information received.
However, the combination of Jung, Folske and Ruster does not explicitly the limitation about using two different processes in a mobile device, e.g., “first process” to communicate with a server and “second process” to communicate with an image processing device separately based on different update time periods of the first process and the second process, and further using the first process to display update information and using the second process to control hiding the update information based the determination of the second process.
Therefore, in view of the recited computer program product/non-transitory computer-readable recording medium storing instructions controlling operation of a mobile terminal having a controller, a storage, a display and a communication interface configured to communicate with an image processing device and a server, the server 
Consequently, claim 1 is allowed. Claims 2-4, 6 and 8-9 are also allowed due to their dependency on allowable independent claim 1.

Moreover, in view of the recited a mobile terminal comprising: a display; a storage; a communication interface configured to communicate with an image processing device 5and a server, the server storing first version information concerning a version of a firmware of the image processing device for update, the mobile terminal being configured to transmit an instruction concerning image processing to the image processing device through the communication interface; a controller; and a non-transitory recording medium storing computer-readable instructions, the instructions, when executed by the controller, causing the mobile terminal to perform: “periodically repeating a first process at an elapse of a first repeating period with accessing the 
Consequently, claim 11 is allowed. 
Further in view of the recited method/steps of controlling an operation of a mobile terminal having a display, a storage and a communication interface configured to communicate with an image processing device and a server, the server storing first version information concerning a version of a firmware of the image processing device for update, the mobile terminal being configured to transmit an instruction concerning image processing to the image processing device through the communication interface, the method comprising: “periodically repeating a first process at an elapse of a first repeating period with accessing the server” and “periodically repeating a second process at an elapse of a second repeating period without accessing the server on condition that update information is displayed, the update information indicating that the firmware of the image processing device can be updated”; “the first repeating period being longer than the second repeating period such that the second process is executed repeatedly during the first repeating period as long as the update information is displayed”; “the first process comprising: receiving second version information concerning a version of the firmware installed in the image processing device from the image processing device through the communication interface and the first version information from the server through the communication interface; storing the second 
Consequently, claim 12 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazalski et al., (US20140143768A1) discloses a method for monitoring updates on multiple computing platforms dynamically calculating a timeout period for an installation of the update, and displaying the installation progress for each of the plurality of computing platforms relative to the timeout period;
Satoshi Nishikawa et al., (US9619221B2) discloses a method for update of individual firmware of an image forming apparatus by a service person through a dedicated interface, an update information file indicating a range of versions of firmware in collective update is stored.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192